Citation Nr: 1230907	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-34 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to an increased rating for service-connected hemorrhoids with ulcerative proctitis, currently evaluated as 20 percent disabling, to include the propriety of separate compensable ratings.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1982 to August 2002.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Previously, in January 2003, the RO granted service connection for hemorrhoids and evaluated that disability as noncompensably disabling (effective September 1, 2002).  Throughout the years, the RO increased the disability rating for the Veteran's service-connected hemorrhoids to 10 percent disabling (effective September 5, 2006) and then to 20 percent disabling (effective February 1, 2008).  See November 2006 and August 2008 rating decisions.  In a June 2009 claim, the Veteran sought service connection for ulcerative proctitis and epididymitis.  In an August 2009 rating decision, the RO denied service connection for ulcerative proctitis, and granted service connection for recurring epididymitis, evaluating it as noncompensably disabling, effective June 4, 2009.  The Veteran subsequently submitted his notice of disagreement (NOD) with respect to this decision and requested that his appeal be reviewed by a Decision Review Officer (DRO).  In the February 2010 rating action, the DRO combined the Veteran's claim for ulcerative proctitis with his previously service-connected hemorrhoids (in essence, granting service connection for ulcerative proctitis) and recharacterized the issue as stated on the title page of this decision.  The DRO also increased the rating for the epididymitis to 10 percent, effective June 4, 2009.  

In addition to an increased rating for his service-connected hemorrhoids with ulcerative proctitis, the Veteran also sought an initial increased rating for his service-connected recurring epididymitis in his March 2010 NOD.  While this issue was also included in the July 2010 statement of the case (SOC), the Veteran did not include it on his August 2010 substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, this issue is not before the Board and will not be discussed further.  

Additionally, claims for service connection for gastric ulcers, gastritis, and an autoimmune disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   


FINDING OF FACT

On August 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appellate review his appeal of his claim for a disability evaluation in excess of 20 percent for the service-connected hemorrhoids with ulcerative proctitis, to include the propriety of separate compensable ratings.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for a disability rating in excess of 20 percent for the service-connected hemorrhoids with ulcerative proctitis, to include the propriety of separate compensable ratings, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  
As previously discussed herein, in the February 2010 rating action, the DRO denied a disability evaluation greater than 20 percent for the Veteran's service-connected hemorrhoids with ulcerative proctitis.  In the March 2010 NOD, the Veteran specifically disagreed with the DRO's decision to combine his claim for service connection for ulcerative proctitis with his previously service-connected hemorrhoids.  In seeking a higher rating, the Veteran also expressed his desire for separate compensable evaluations for each of these two disorders.  In August 2010, the Veteran perfected a timely appeal with respect to this issue.  

In a statement dated on May 1, 2012 and received in August 2012, the Veteran expressed his desire to withdraw from appellate review his claim for a disability rating in excess of 20 percent for his hemorrhoids with ulcerative proctitis, to include the propriety of separate compensable ratings.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim for a disability rating in excess of 20 percent for the service-connected hemorrhoids with ulcerative proctitis, to include the propriety of separate compensable ratings, is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


ORDER


The appeal of the issue of entitlement to an increased rating for hemorrhoids with ulcerative proctitis, currently evaluated as 20 percent disabling, to include the propriety of separate compensable ratings, is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


